COWART, Judge.
Appellant claims that the trial court erred in ordering, under section 742.041, Florida Statutes (1979), him to pay as sup*518port for two children the amount of $100 per week when the only evidence before the court was that, as a self-styled artist and minister, his average annual income for the preceding four years was only between $100 and $250. Although appellant has heretofore liquidated assets for other purposes, he argues here that in setting child support the trial court cannot take into consideration his substantial inherited non-income producing assets, because that would require him to invade his principal assets. A parent’s duty to support minor dependent children is one of the highest obligations known to morality and law. The trial judge can consider a parent’s ability to meet that duty in any manner, including the parent’s ability to earn support money or to acquire it from any source including unearned income from assets or the reinvestment or, if necessary, sale of assets.
AFFIRMED.
ORFINGER and SHARP, JJ„ concur.